Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                  DETAILED ACTION
This is in response to the communication filed on 11/09/2021. Claims 39-44 and 59-70 were pending in the application. Claims 39-44 and 59-70 have been allowed.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/09/2020 and 05/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 11/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent No. 10.587,906 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, application No. 12/834,796 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, application No. 12/834,796 fails to provide adequate support or enablement for the features recited in claims 43-44, 60-62 and 67-68. Earliest priority for dependent claims 43-44, 60-62 and 67-68 are given to 09/22/2015 (e.g. effective filing date of application No. 14/861,628)
                                     Examiner’s Reasons for Allowance
Independent claim 39 is patentable over the cited prior arts because they do not anticipate nor fairly and reasonably teach independently or in combination a method besides other limitations: based  at least in part on the received first data session request: (i) determining that the wireless user device is an authorized device; and (ii) based at least on the determining, causing provision of an identifier to the wireless user device, the identifier enabling the wireless user device to establish a first data session;  and receiving, at the computerized process of the second wireless network, second data representative of a second data session 
Independent claim 59 is patentable over the cited prior arts because they do not anticipate nor fairly and reasonably teach independently or in combination a method besides other limitations:  based at least on the data representative of the first request: (i) cause authentication of the wireless user device; and  (ii) cause provision of access data to at least one of the wireless user device or an entity of a second wireless network infrastructure, the access data configured to enable the wireless user device to perform the requested access to the digitally rendered content via the first data session; and receive data representative of a second request for a wireless user device to access to the digitally rendered content via a second data session;  wherein: the access data is further configured to enable the wireless user device to perform the requested access to the digitally rendered content via the second data session;  and the first wireless network infrastructure 
Independent claim 66 is patentable over the cited prior arts because they do not anticipate nor fairly and reasonably teach independently or in combination a method besides other limitations:  receive first data representative of a first data session request originating from a first wireless user device when the first wireless user device is in data communication with a managed network having a multiple systems operator (MSO) associated therewith; and based at least in part on the received first data session request:  (i) determine that the first wireless user device is an authorized device; and (ii) based at least on the determination, cause provision of identifier data to at least one of the first wireless user device or an entity of a first wireless network, the identifier data enabling the wireless user device to establish a first data session; and  wherein: the receipt of the second  data representative of second session request comprises receipt of data originating from the at least one of the first wireless user device or the second wireless user device when the at least one of the first wireless user device or the second wireless user device is in communication with a managed wireless network managed by a mobile network operator (MNO); and  the identifier data enables the at least one of the first wireless user device or the second wireless user device to access to digitally rendered content when either (a) the at least one of the first user device or the second wireless user device is in data communication with the managed network, or 
Closest prior art in the record, US 2007/0276925 A1 (hereinafter La Joie et al) teaches a personal content server that streams the content to the subscribers over a network connection, to a remote network upon authorizations by a content manager process (See Abstract). La Joie et al utilizes an operator, MSO for authorizing content from the third party source to various subscriber’s devices/ CPEs; and further teaches authorizing remote subscriber requests for the content utilizing account/ identity information (See para. [0173], [0176]). However, La Joie et al   fails to teach expressly receiving, at the second wireless network, second data representative of a second data session request initiated from the wireless user device when operating within the second wireless network; and wherein each of the receiving of the first data representative of the first data session request and the receiving of the second data representative of the second data session request comprises receiving data according to one or more protocols enabling management of protected digitally rendered content across one or more networks not under direct control by a managed network operator of a managed wireless network. La Joie et al further fails to teach expressly features of wherein: the receipt of the second  data representative of second session request comprises receipt of data originating from the at least one of the first wireless user device or the second wireless user device when the at least one of the first wireless user device or the second wireless user device is in communication with a managed 
                                                        Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).